PER CURIAM.
This is a petition for belated appeal of an order denying appellant Larry Short’s motion to correct sentence. Appellee State of Florida properly concedes that Short’s sentence on his life felonies was illegal. See Lamont v. State, 610 So.2d 435 (Fla.1992); Lopez v. State, 716 So.2d 301 (Fla. 3d DCA 1998). Short committed his crimes on October 15, 1991, prior to the effective date of the statute which allowed habitualization for life felonies.
We therefore grant the belated appeal and reverse the order denying the motion to correct illegal sentence. We appoint *1225the public defender to address the sentencing issue and any other meritorious points on Short’s behalf on remand. Short would have a right to be present for resentenc-ing.
Reversed and remanded.